Citation Nr: 1645578	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-12 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  He died in February 2014 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2014 by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2015, the Board denied service connection for multiple sclerosis, which the appellant had perfected as a substitute claimant, and remanded the issue of entitlement to service connection for the cause of the Veteran's death for additional development.  The latter matter now returns for further appellate review. 

However, while on remand, the appellant raised a new theory of entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death, which was separately adjudicated in a May 2016 rating decision.  The appellant has not entered a notice of disagreement as to such denial.  However, the Board is required to address all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet.App. 232, 256 (2007) (the Secretary must look at the conditions stated and the causes averred in a pro se pleading to determine whether they reasonably suggest the possibility of a claim for a benefit under title 38, regardless of whether the appellant demonstrates an understanding that such a benefit exists or of the technical elements of such a claim).  Therefore, the Board has recharacterized the issue on appeal so as to reflect such newly raised theory of entitlement. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran died in February 2014.  The cause of death listed on the state death certificate was respiratory arrest due to congestive heart failure and ischemic cardiomyopathy, with multiple sclerosis listed as a contributing condition.  At the time of his death, the Veteran was service-connected for hearing loss and tinnitus.  The appellant does not assert that either of those conditions were principle or contributory factors in the Veteran's death, and service-connected disabilities that do not materially affect a vital organ are generally not held to have contributed to a death from an unrelated cause.  38 C.F.R. § 3.312(c)(2).  However, as noted previously, following the Board's August 2015 remand, the appellant raised a new theory of entitlement.  Specifically, she reported that, while the Veteran was hospitalized at the VA Medical Center in Minneapolis, Minnesota, in December 2013 and/or January 2014, he received poor care, resulting in severe bed sores and an overall worsening of his condition.  The appellant alleges that such poor care caused or contributed to the cause of the Veteran's death in February 2014. 

To date, VA has not obtained an opinion addressing the appellant's new theory of entitlement.  In this regard, 38 U.S.C.A. § 5103A (a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In light of the Veteran's documented hospitalization at the Minneapolis VA facility from January 3 to 25, 2014, and the appellant's allegations, the Board finds that a remand is necessary in order to obtain an opinion addressing the legal criteria under 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  Expedited handling is requested.)

1.  Provide access to the VA electronic claims files to an appropriate VA medical examiner.  Request that the examiner review the file, including the records pertaining to the Veteran's hospitalization at the Minneapolis VA facility from January 3 to 25, 2014, and the appellant's allegations that he received poor care, resulting in severe bed sores and an overall worsening of his condition, and ultimately caused or contributed to the cause of the Veteran's death in February 2014.

Thereafter, the examiner is requested to address the following inquiries: 

Did the Veteran sustain additional disability or death caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary in relation to his hospitalization in January 2014?  If so, please identify the nature of any such additional disability or death. 

(i) Was such additional disability or death caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part? 

(ii) Or, was such additional disability the result of an event not reasonably foreseeable (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)? 

(iii) If an additional disability or death is found and it is determined to be the result of VA carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault or the result of an event not reasonably foreseeable, is it at least as likely as not that such was the principal (i.e., singularly or with some other condition, the immediate or underlying cause of death, or it was etiologically related to the immediate or underlying cause of death) or contributory cause of the Veteran's death (i.e., such disability contributed substantially or materially to the Veteran's death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death))? It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

 All opinion expressed must be accompanied by supporting rationale, and address the appellant's allegations that the Veteran received poor care during his January 2014 hospitalization, resulting in severe bed sores and an overall worsening of his condition, and ultimately caused or contributed to the cause of his death in February 2014.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the appellant's claim based on the entirety of the evidence.  If the claim remains denied, issue the appellant and her representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


